DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Applicant’s amendments and arguments to the claims filed on October 1, 2021 have been received and entered. Claims 13, 17 have been amended, while claims 1-12, 15-16, 18 have been canceled. 
Claims 13-14, 17, 19-23 and 24 are pending and under consideration. 

Priority
Instant application is a DIV of US application no 15/713,347 filed on 09/22/2017, which is divisional of US application no 12/734,016 filed on 05/28/2010, which is a 371 of PCT/EP2008/063297 filed on 10/03/2008.

Maintained & modified-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 17, 19-23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 A method for delivering a gene of interest across the blood brain barrier to spinal cord motor neurons or glial cells of a subject and expressing said gene, said method comprising 
does not reasonably provide enablement for treating spinal muscular atrophy as broadly claimed by expressing SMN in spinal motor neuron or glial cells of human subject having spinal muscular atrophy (SMA), delivering a transgene encoding a human survival of motor neuron (SMN) protein across the blood brain barrier to spinal cord motor neurons or glial cells of a human subject having spinal muscular atrophy or delivering 1014 to 1016 viral genome of scAAV encoding SMN to a subject having SMA. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that although instant claims 19-24 are directed to method of delivering a transgene encoding SMN to a human subject having SMA by intravenously administering 1013 vg of scAAV comprising a transgene encoding SMN and expressing gene encoding SMN in glial cells or spinal cord motor neuron of said human subject having SMA, they have been analyzed for their intended effect of treating SMA in the human subject of any age in view of a generic disclosure of treating a variety of disorder to confer benefit to a subject including SMA (see page 15, line 29  and 16, line 16 of the specification). 
It is noted that instant rejection is based on four separate issues: 1) the absence of an enabling disclosure for correlating the local expression of human survival of motor neuron (SMN) protein in any motor neuron of spinal cord or glial cells for treating or correcting SMA or improving symptom in human subject  or any predictable model of SMA (claim 13 and 19); (2) delivering scAAV9 to any predictable  animal model to establish any reasonable correlation of treating SMA; 3) nexus between cellular pathology associated with SMA to the reversal or improvement of cellular or any pathology indicative of successful treatment or improvement of condition of the subject in need thereof of SMA; and 4) the absence of an enabling disclosure expressing  nucleic acid encoding any SMN protein for any duration at any age of the subject to correct genetic disorder in the disease  compromised central nervous system. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Claims are directed to intravenously administering ds scAAV9 vector encoding SMN protein to a subject suffering from spinal muscular atrophy.  The specification provides guidance that correlates to intraperitoneally administering AAV9 (3x1010 to 1011 viral genome per mouse).encoding mSEAP or GFP into the peritoneal cavity of wild type C57B16 mice (example 2). It is disclosed that mSEAP expression was found both in the muscle fibers and in the choroids plexus and ependyma cells as early as 3 days after injection of scAAV9, which considerably increased at 7 days post-injection (FIG. 2). Transgene expression was also observed within the blood vessels, both in the brain and throughout the spinal cord. Example 3 discloses intravenous injection  of GFP-expressing scAAV9 vectors (1.5X1010 viral genome per mouse) to a neonatal mouse  that resulted in strong GFP expression in both the choroids plexus and ependyma cells (FIG. 5a). It is further disclosed that the GFP expression is present within cells of both neuron-like and glial-like phenotype throughout the brain, in particular in the entorhinal cortex (FIG. 5d) and the hippocampus (FIG. 5E-F). The specification further teaches a very high level of transgene expression was found throughout the spinal cord (from the cervical to the lumbar segments) in cells with a motor neuron-like phenotype and location (ventral spinal cord) (FIG. 5h-i). This probably results from diffusion of the vector through the blood vessels from the circulation to the brain parenchyma, or/and to axonal anterograde transport from upper CNS regions. Example 5 teaches intravenous injection of  scAAV9 vectors encoding for mSEAP (3x1011 vg or 1x1012 vg per mouse) adult mice and a sustained expression of the transgene was found in many brain regions such as the median eminence (FIG. 7f), the hippocampus (FIG. 7g) or the corpus callosum (FIG. 7h). The specification further discloses transgene expression in the spinal cord of LIX-1 kittens following intravenous delivery of recombinant scAAV9 vectors. It is  
The specification prophetically contemplates treating a variety of disorders through delivery of a therapeutic product into CNS cells including the motor neurons (see para. 62 of the published application). While the specification teaches introducing fluorescent proteins into the cell across BBB, however the specification does not disclose the information required by the Artisan to reasonably predict that intravenous administration of scAAV9 encoding SMN can be expressed in cells of CNS at effective levels for sustained period of time that would reduce symptoms and pathology associated with SMA. Applicant do not enable a method of treating SMA by method as broadly claimed. While progress has been made in recent years for in vivo gene transfer, vector targeting vivo to be desired organs continued to be unpredictable and inefficient. For example, numerous factors complicate the gene delivery art that could not have been overcome by routine experimentation. These include, the fate of DNA vector itself, volume of distribution, rate of clearance in tissue, the in vivo consequences of altered gene expression and protein function, the fraction of vector taken up by the target cell population, the trafficking of the genetic material within cellular organelles, the rate of degradation of the DNA, the level of RNA produced, the amount and stability of the protein produced, and the protein’s compartmentalization within the cell, or its secretory fate, once produced. These factors differ significantly based on the vector used and the protein being produced (Ecke Goodman & Gilman’s The Pharmacological basis of Therapeutics, McGraw-Hill, New York, NY. 1996, pp 77-101). Given this lack of reasonable predictability in Applicant’s specification and the art, the Artisan would require a large amount of information from Applicant’s examples to provide the guidance to provide reasonable predictability.  In the instant case, claim embrace administering any titer of any mammalian or avian scAAV9. The guidance provided in the specification correlated to delivering a very high titer ds scAAV2/9 (3x1010 to 1011 viral genome per mouse) resulting in transaction of cells of spinal cord” (see page examples 3-4 and 6). In a post filing art,  Mingozzi  et al (Nature Review, 2011, 341-355) states “AAV9 is of potential use in gene transfer in the CNS because it appears to have the ability to cross the BBB, a result that was confirmed in small and large experimental animals. However, potential obsta-cles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity, the need for higher vector doses to achieve therapeutic levels of expression in the brain, and the 10 to 1011 viral genome per mouse) resulting in transaction of cells of spinal cord”.  There is no evidence on record that use of any other ITR other than serotype 2/9 AAV would be predictive of using any other ITR flanking AAV9 capsid.  Bostick et al (Gene Therapy ; 2007, 14(22):1605-9, IDS) compared the level of transgene expression through different routes of administration (i.v. vs intra-arterial, all in neonatal mice) and at different ages (neonatal vs adult, all through venous delivery) showing age-associated differences in the aorta, liver, kidney and retina are quite interesting. They highlight the importance designing age-specific gene therapy applications. Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of ds scAAV9 serotype from different species for age specific expression with respect to testing their ability to infect cells of motor neuron or glial cells in neonatal or adult subject such that therapeutic protein in expressed in these cells at a therapeutic level in predictable animal model of SMA  to make use of the invention without a reasonable expectation of success.  
Claims are directed to administrating ds scAAV9 vector encoding therapeutic SMN protein in a disease compromised CNS. In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver therapeutic protein for treating SMA involving spinal cord or motor neuron disorder of CNS in a mammal. The specification lack to establish nexus between cellular pathology associated with SMA in a subject and therapeutic protein level in the motor neuron or glial cells for the treatment of said SMA. The states of the art summarized by the reference of Azzouz et al (J. Clin. Invest., 2004, 114, 1726–1731 ) reported  SMN gene therapy study, by disclosing  multiple intramuscular injections of a SMN-expressing lentiviral vector that resulted only 3-5 day extension of the survival in severe SMA mice (abstract). In the instance case, the specification only teaches administering AAV9 encoding mSEAP or GFP in a wild type mouse.   Neither  prior art nor instant application provide any evidence that plurality of motor neuron disorders as claimed in mammals with disorder  are "normal" neurons like neurons in wild type animal. Foust et al (Nature Biotechnology, 2009, 27, 59-65, IDS) states that “in neonates, a single intravascular codon-optimized SMN1 sequence and a chimeric intron placed downstream of the strong phosphoglycerate kinase (PGK) promoter (SMNopti) to overexpress the human SMN protein in a mouse model of severe SMA (see abstract). It is relevant to note that plasmid expressing hSMN1 has minimal to no expression of SMN1 as compared to plasmid carrying hSMN1 and a chimeric intron placed downstream of the PGK promoter or plasmid carrying the codon optimized SMN sequence and chimeric intron placed downstream of the PGK promoter (see figure 1). 

    PNG
    media_image1.png
    220
    338
    media_image1.png
    Greyscale

The post filing teaching of Dominguez et al clearly establishes that vector optimization is required prior to delivering scAAV9 encoding SMN to make and use the invention. It is further noted that post filing art summarized by the reference of Mendell (New England Journal of Medicine, 2019, 377, 18, 1713-1722) show a single intravenous infusion of SC adeno-associated viral vector containing DNA coding for SMN under control of the chicken beta-actin promoter resulted in longer survival, superior achievement of motor milestones, and better motor function than in historical cohorts (abstract, and page 1715, col. 1, para. 1). In fact, Kaspar (US patent publication 20160038613) that correspond to the publication of Mendell shows intravenous delivery of a composition comprising AAV9 (rAAV9) comprising: a self-complementary genome comprising a first AAV2 inverted terminal repeat (ITR) comprising a deletion of a terminal resolution site, a chicken-beta-actin (CB) promoter, a cytomegalovirus (CMV) enhancer, an SV40 intron, a heterologous cDNA sequence encoding the human SMN1 polypeptide and a Bovine Growth Hormone (BGH) polyadenylation (polyA) termination signal sequence, and a second AAV2 ITR resulted in longer survival of subject having SMN. Applicant should note that post filing art further teaches that intravenous administration of a potentially a significant amount of laboratory and clinical investigation. A variety of studies employing several different systems will be necessary to decide which of the approaches will be effective for these disorders, each of which has its own unique characteristics and complications”.  Therefore, the observations of Foust support the stand taken that results obtained in the studies of delivering GFP in a wild type mouse as shown in the specification cannot be predictive of the method of administering any therapeutic gene for the treatment of a SMA that is an autosomal recessive neuromuscular disorder characterized by a selective loss of a motor neurons. The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as identifying plurality of different target for delivering transgene in a predictable animal model.
  The lack of guidance in the specification would force the skilled practitioner to establish animal models of SMA and associated pathology in different species of mammal to study the resulting effect of scAAV9 encoding SMN under different promoter for the treatment of SMA in human subject at varying time window of human subject of different age. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970.  In the instant case, the specification has failed to report treating any subject suffering from SMA that is characterized by the lack of a SMN protein in MN. In this case, the 
Response to arguments
	Applicant disagree with the rejection arguing that it is undeniable that the specification has provided proof in neonatal and adult normal mice that spinal cord motor neurons and glial cells are efficiently transduced by a scAAV vector comprising a human AAVY capsid and a transgene after intravenous injection and that said transgene is expressed in spinal cord motor neurons and glial cells. The skilled person knows from the art that there is a correlation between SMN protein defect and SMA. Thus, a skilled person perfectly understands that expressing a functional SMN protein in motor neuron directly dictates SMA severity and thus an expression of functional SMN in motor neurons would lead to beneficial effects in SMA patients. Applicant argues that it is common knowledge that SMN expression by gene therapy may lead to the treatment of SMA, as reinforced by Azzouz et al. Applicant argues that there is no doubt that Applicant’s claimed invention does, in fact work in humans. Health outcomes were reported following a clinical study (NCT02122952: of spinal muscular atrophy type 1 following a single intravenous infusion of AVXS-101 (Onasemnogene Abeparvovec), an adeno-associated viral (AAV) vector containing the human survival motor neuron gene (HSMN) under control of the chicken beta-actin promoter. Applicant concludes that there it is clear that using a dose of approximately 1015 vg of AVXS-101 led to enormous therapeutic effects for the infants administered the AAV by a single intravenous infusion. Applicant’s discovery of the capacity to traverse BBB and transduce spinal motor neurons and glial cells to express a transgene in multiple animal models would have allowed the skilled artisan to predict that intravenous administration of scAAV9 encoding SMN can be expressed in cells of CNS at effective levels for sustained period of time that would reduce symptoms and pathology associated with SMA. The specification provides additional proof that in an SMA large animal model, namely LIX-1 kittens. Applicant “further confirmed the ability of i.v. injected scAAV9 to bypass the blood-brain barrier and transduce lower motor neurons in a feline model of SMA.” (Specification at 8.) 
	In response, it should be noted that art teaches it was known that AAV9 preferentially targeted neurons in neonatal mice, and preferentially targeted astrocytes in adult mice (see Foust et al., Nature Biotechnology 27(1): 59-65, 2009). This knowledge in the art is inconsistent with the teaching of instant application that reported intravenous injection of AAV9.CMV.GFP transduced lower motor neurons and glial cells in adult mice (see example 5 of the instant application). In view of foregoing, it is apparent that it would be unpredictable to one of skill in the art to use scAAV9 encoding SMN as broadly claim to target motor neurons to treat SMA in a human subject of any age, without reasonable expectation of success. Mingozzi et al (Nature Review, 2011, 341-355) further agree in part that AAV9 is of potential use in gene transfer in the CNS as it has the ability to cross the BBB. However, potential obsta-cles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity. In the instant case, neither specification nor instant specification provide evidence of expression of SMN protein at a level sufficient in any predictable animal model of SMA. Applicant’s reliance on post filing clinical trial results from the intravenous injection of approximately 1015 vg of AVXS-101 (NCT02122952: of spinal muscular atrophy) and arguments to support the pending claims of instant application are enabling is not found persuasive. This is because the AVXS-101 vector disclosed in NCT02122952 is different from one recited in base claims of instant application. For instance, Mendell (New England Journal of Medicine, 2019, 377, 18, 1713-1722) shows a single intravenous infusion of SC adeno-associated viral vector containing DNA coding for SMN under control of the chicken beta-actin promoter (scAAV9.CB.hSMN) (AVXS-101) resulted in longer survival, superior achievement of motor milestones, and better motor function than in historical cohorts (abstract, and page 1715, col. 1, para. 1). This is supported by  Kaspar (US patent publication 20160038613) that correspond to the publication of Mendell showing  intravenous delivery of a composition comprising AAV9 (rAAV9) comprising: a self-complementary genome comprising a first AAV2 comprising a deletion of a terminal resolution site, a chicken-.beta-actin (CB) promoter, a cytomegalovirus (CMV) enhancer, an SV40 intron, a heterologous cDNA sequence encoding the human SMN1 polypeptide and a Bovine Growth Hormone (BGH) polyadenylation (poly A) termination signal sequence, and a second AAV2 ITR resulted in longer survival of subject having SMN.  Applicant should note that post filing art further teaches that intravenous administration of a potentially therapeutic dose of a neurotrophic AAV vector, derived from  AAV9 which expressed human SMN under the control of a CB promoter with a cytomegolavirus immediate enhancer, to nonhuman primates and piglets were toxic (Hinderer et al. Hum. Gene Therapy 29(3): 285-298, 2018). There is no evidence or requisite motivation for an artisan to use the CAG promoter and other elements disclosed in Mendell or NCT02122952 to make and use the invention, without reasonable expectation of success. The publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)  particularly since human SMN under the control of a CB promoter with a cytomegolavirus immediate enhancer, to nonhuman primates and piglets was toxic Thus, the method disclosed in post filing trial uses a AAV9 vector configuration of AVXS-10 that is neither used nor disclosed in the instant application. Therefore, results of post filing publication cannot be extrapolated to support the enablement of claims of instant application. 
On page 9-10 of the applicant’s argument, applicant argues that the specification provides detailed information about the choice of promoter and gives a list of several particular promoters, such as CMV promoter, SV40 promoter, PGK promoter, and describes an example of human scAAV2/9 vector construct. Codon-optimization and other expression-enhancing techniques were also well-known in the art. While it is true that some specific promoters or some specific introns may optimize the expression of a transgene contained in a scAAV9 vector, these optimizations cannot be considered as an undue experimentation, but simply routine optimizations. Applicant emphasizes that the data reported in the specification are a credible proof of concept  that a therapeutic transgene such as SMN can be delivered and expressed into spinal cord motor neurons and glial cells of a subject in need thereof after systemic delivery. Applicant continue to argues that Kitten were SMA large animal model (LIX-kitten example 6). Moreover, it is well known that there is a correlation between SMN protein level in a SMA patient and disease’s severity or progression speed (see p268, left column, last paragraph of 
In response, Examiner in part would agree that specification need not disclose what is well known in the art. See, e.g., Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1385,231 USPQ 81, 94 (Fed. Cir. 1986) . However, that general, off-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required; there is a failure to meet the enablement requirement that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art. It is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement." (See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966)). As discussed supra, guidance provided in the specification is limited to introducing fluorescent proteins into the cell across BBB, however the specification does not disclose the information required by the Artisan to reasonably predict that intravenous administration of scAAV9 encoding SMN can be expressed in cells of CNS at effective levels for sustained period of time that would reduce symptoms and pathology associated with SMA. Applicant do not enable a method of treating SMA or expressing SMN in human motor neuron or glial cells of a diseased CNS as broadly claimed. The art teaches variable expression that is dependent upon type of intravenous route, age (neonatal vs adult) and sex of the species (see Bostick et al (Gene Therapy; 2007, 14(22):1605-9, IDS)). Examiner has also provided evidence that intravenous administration of a potentially therapeutic dose of a neurotrophic AAV vector, derived from  AAV9 which expressed human SMN under the control of an ubiquitous promoter (CB promoter with a cytomegolavirus immediate enhancer), to nonhuman primates and piglets was toxic (Hinderer et al. Hum. Gene Therapy 29(3): 285-298, 2018). Further, Foust et al (Nature Biotechnology, 2009, 27, 59-65, IDS) states “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in In re Gardner 166 USPQ 138 (CCPA) 1970.
On pages 11-14 of the applicant’s argument, applicant assert that Dominguez et al. actually supports enablement of the claimed invention. Dominguez et al. used a scAAV9 encoding SMN for the treatment of SMA in a mouse model and showed 100% rescue of the treated mice. This article, especially its results reported in figure 1(D), cannot be interpreted as meaning that wild type SMN cannot be expressed efficiently from a scAAV9 vector comprising a wild type PGK promoter as alleged by the Examiner. Figure 1(D) only concerns the results of in vitro transduction of astrocytes by a plasmid expressing wild type SMN or an optimized SMN transgene with or without optimized intron, the transgene being under control of the PGK promoter (p698, left column, last paragraph; right column “Transfection of cultured cells”). This article does not report that an AAV9 vector, i.e. a viral vector (nota plasmid) would not be useful to express SMN. Dominguez et al. thus cannot be considered as a proof that a skilled person would need to perform undue work to implement the present invention. Applicant's studies in kittens were an SMA large animal model (LIX-1 kittens in Example 6.) See Duque et al. at 1191, col. 2, first full J. Such animals would be a “subject suffering from SMA that is characterized by the lack of a SMN protein in MN.” The test for enablement is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine. Applicant rebut the teaching of Foust to argue that the statement in reference does not mean that AAV vascular delivery would not be relevant to achieve widespread neuronal targeting for all disease. This 
In response to applicant’s argument that Dominguez supports the enablement of the claimed invention, Examiner in part would agree that instant specification is first to establish the fact that intravenous injection of scAAV9 comprising transgene encoding protein could be delivered across BBB. However, as stated in previous office action, outcome of delivering a therapeutic gene is not limited to delivery of the transgene to a target site, rather numerous factors complicate the gene delivery art that could not have been overcome by routine experimentation. These include, the fate of DNA vector itself, volume of distribution, rate of clearance in tissue, the in vivo consequences of altered gene expression and protein function, the fraction of vector taken up by the target cell population, the trafficking of the genetic material within cellular organelles, the rate of degradation of the DNA, the level of RNA produced, the amount and stability of the protein produced, and the protein’s compartmentalization within the cell, or its secretory fate, once produced. In the instant case, guidance provided in the specification is limited to transgene expression in the spinal cord of a 2-day old LIX-1 kittens (neonatal) following intravenous delivery of recombinant scAAV9 vectors. Dominguez et al (Human Molecular Genetics, 2011, Vol. 20, No. 4 681–693) is published four years after the effective filing date of instant application that describe a combination of modification in the vector genome that are neither suggested nor tested in prior art and therefore one of skill in the art would have to modify various element of the vector from infinite number of possibility  and then test each of them individually to make and use the invention, without for age specific expression with respect to testing their ability to infect cells of motor neuron or glial cells in neonatal or adult subject such that therapeutic protein in expressed in these cells at a therapeutic level in predictable animal model of SMA to make use of the invention without a reasonable expectation of success.  Applicant's studies in in 2 day old kitten (LIX-1 kittens in Example 6.) model to  deliver GFP across BBB could not predict the outcome of the delivery of transgene encoding SMN protein across BBB of an adult human subject. Applicant’s argument that selection of promoter and other elements were routine is not persuasive because post filing art further teaches that intravenous administration of a potentially therapeutic dose of a neurotrophic AAV vector, derived from AAV9 which expressed human SMN under the control of a CB promoter with a cytomegolavirus immediate enhancer, to nonhuman primates and piglets was toxic (Hinderer et al. Hum. Gene Therapy 29(3): 285-298, 2018). Further, Foust et al (Nature Biotechnology, 2009, 27, 59-65, IDS) states “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions.” However, “In adults, transduction occurred predominantly in astrocytes in both spinal cord and brain”(page 59, col. 2, para. 2). This knowledge in the art is inconsistent with the teaching of instant application that reported intravenous injection of AAV9.CMV.GFP transduced lower motor neurons and glial cells in adult mice (see example 5 of the instant application). Therefore, there was unpredictability in the field at the time of filing and with this unpredictability, one of skill in the art does not have a reasonable expectation of success that the claimed scAV9 vector as broadly recited would target motor neurons to transduce and express SMN protein in any human subject of any age including an adult human subject. If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993).In view of foregoing, it is apparent scAAV9 encoding SMN as broadly claim to target motor neurons and glial cells to treat SMA in a subject with fully intact human BBB, without reasonable expectation of success. 
	In response to applicant’s argument it is routine practice of a physician to choose the most optimized moment for the treatment, it is emphasized is rejection in part is based on post filing publication of Foust et al (Nature Biotechnology, 2010, 271-276)) suggesting a finite period during development (emphasis added) in which intravenous injection of scAAV9 can target neurons in sufficient numbers for benefit in SMA.  Foust studied the “systemic scAAV9-GFP injections at varying postnatal time points to evaluate the pattern of transduction of motor neurons and astrocytes”. The scAAV9- GFP systemic injections in mice on P2, P5 or P10 showed distinct differences in the spinal cord. The studies of Foust defines a window of opportunity for targeting motor neurons in neonates (emphasis added). In fact, eleven years after filing of instant application, Sumner et al (J Clin Invest. 2018;128(8):3219-3227 ) report the the results of clinical trial  of AVXS-101  discussed in preceding section by emphasizing an important caveat, as how these studies in neonates would apply to an older individual with SMA (see page 3223, col. 1, para. 3). There is no evidence on record that motor neuron in an adult human subject could be targeted in same manner as neonate at the time of filing of instant application. The instant specification nor the prior art provide any specific guidance with respect to the therapeutic developmental window for intravenous injection of scAAV9 that could  target motor neurons in sufficient numbers intended for treating  an adult human subject having SMA to make and use the invention. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. Therefore, the observations of Foust support the stand taken that results obtained in the studies of delivering GFP in a wild type mouse as shown in the specification cannot be predictive of the method of administering any therapeutic gene for the treatment of a SMA that is an autosomal recessive neuromuscular disorder characterized by a selective loss of a motor neurons. The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as identifying plurality of different target for delivering transgene in a predictable animal model. Consequently, previous rejection is maintained for the reasons of record. 
	On pages 15-16 of the applicant’s argument, applicant re-iterates and rely on their previous arguments pertaining to the teaching of clinical trial NCT02122952 conducted in 12 
	Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Withdrawn -Claim Rejections - 35 USC § 112
Claims 13-14, 17, 19-23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s argument that claimed limitations are supported by the specification was found persuasive, therefore, previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

New-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9926574 in view of Azzouz et al (J Clin Invest. 2004, 114(12): 1726–1731, IDS).
Claims 13-14, 17, 19-23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13-21, 25-26 of co-pending Application No. 15713347. Instant application is divisional of US application no 15/713,347 filed on 09/22/2017, however, upon further review it is noted that there was no restriction requirement between claims drawn to the composition and claims drawn to method of using composition in ‘547, therefore, relationship of instant application to 347 should be changed to a continuation application and an obviousness type double patenting rejection is proper. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application encompass the use of composition explicitly claimed in ‘347. For example instant claims are directed to a  method for the treatment of spinal muscular atrophy in a human subject in need thereof of delivering a transgene encoding SMN in a subject having SMA, which method comprises intravenously administering to the subject a therapeutically effective amount of a double-stranded self-complementary adeno-associated viral vector (scAAV) comprising an AAV9-derived capsid and a genome containing a transgene encoding a human survival of motor neuron (SMN) protein under the control of a ubiquitous promoter. Dependent claim limit the method, wherein said genome comprises AAV2-derived inverted terminal repeats subsequently limiting scAAV vector is administered in an amount comprised between 1013 and 1016 viral genomes. In contrast, claim 13-21 of ‘347 are directed to 13 to 1016 viral genomes of a double- stranded self-complementary adeno-associated virus vector (scAAV vector) comprising an AAV9-derived capsid and a genome comprising a nucleic acid sequence encoding a survival of motor neuron (SMN) protein, wherein allows expression of the SMN protein in spinal cord motor neurons or glial cells of a human subject. Dependent claims limit the nucleic acid sequence is operably linked to a promoter which is specific or functional in motor neurons. Dependent claim further limit the composition comprising a dose for administration to a human subject of 1014 to 1016 viral genomes of the scAAV vector. Thus, method claimed in the instant application explicitly encompass and use the composition claimed in ‘347. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Conclusion
No claimed allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632